Citation Nr: 0102982	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-18 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether the appellant's daughter became permanently incapable 
of self-support prior to attaining the age of 18. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter



ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from April 1952 to April 1956.  
The veteran died in February 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Atlanta, Georgia.

In March 2000 the appellant, the widow of the veteran, 
submitted additional medical evidence to substantiate her 
claim.  The appellant also submitted a waiver of initial RO 
review.  Accordingly, the provisions of 38 C.F.R. 
§ 20.1304(c) (2000) have been satisfied and no additional 
action for this matter is warranted.  


FINDINGS OF FACT

1.  The VA has made reasonable efforts to assist the 
appellant in obtaining evidence necessary to substantiate her 
claim.

2.  The medical evidence does not establish that C.P. was 
incapable of self-support prior to her 18th birthday.



CONCLUSION OF LAW

The requirements for entitlement to recognition of permanent 
incapacity for self-support for C.P. have not been met.  
38 U.S.C.A. § 101(4) (West 1991); 38 C.F.R. § 3.356(a), (b) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant avers that she is entitled to compensation for 
the permanent incapacity of her thirty-two year old daughter.  
She maintains that her daughter was disabled prior to the age 
of 18.  The VA shall make reasonable efforts to assist an 
appellant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the 
Secretary.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).  

It is acknowledged that at the hearing held in March 2000, it 
was noted that C.P. continued to receive medical treatment 
for her seizure disability and that she received Social 
Security disability benefits as a result of a 1987 back 
injury.  Medical reports subsequent to 1999 are not of record 
and medical records used in determining eligibility for 
Social Security disability benefits are not of record either.  
However, in this case, the law specifically provides that the 
determination of whether an individual is permanently 
incapable of self support is made prior to such person 
attaining the age of 18.  38 U.S.C.A. § 101(4); 38 C.F.R. 
§ 3.356.  Thus, additional development to obtain the 
foregoing information is not warranted.  The Secretary is not 
required to provide assistance to a claimant if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A).  Here, the 
record contains C.P.'s certificate of birth, private medical 
reports associated with her birth, private medical reports 
and statements associated with C.P.'s current disability, and 
copies of her elementary and high school grades.  The 
transcript of a hearing held before the undersigned is also 
of record.  Given the foregoing, the VA has made reasonable 
efforts to assist the appellant in obtaining evidence 
necessary to substantiate her claim and no additional 
development is warranted.

An individual is a child of a veteran if he or she is, 
generally, the biological or adopted child, or stepchild, of 
the veteran, and is a person who is unmarried and (i) who is 
under the age of eighteen years; (ii) who, before attaining 
the age of eighteen years, became permanently incapable of 
self-support; or (iii) who, after attaining the age of 
eighteen years and until completion of education or training 
(but not after attaining the age of twenty-three years), is 
pursuing a course of instruction at an approved educational 
institution.  38 U.S.C.A. § 101(4)(A) (West 1991); 38 C.F.R. 
§ 3.57 (2000).

When determining whether the child is permanently incapable 
of self-support determinations shall be made solely on the 
basis of whether the child is permanently incapable of self-
support through her own efforts by reason of physical or 
mental defects.  38 C.F.R. § 3.356(a).

When determining whether the child is permanently incapable 
of self-support, consideration should be given to the 
following: whether she is earning her own support, which may 
be prima facie evidence that she is not incapable of self-
support; or whether she is shown by proper evidence to have 
been permanently incapable of self-support prior to the date 
of attaining the age of 18 years, despite a short intervening 
period or periods when her condition was such that she was 
employed.  38 C.F.R. § 3.356(b)(1).

In addition, when determining whether a child is permanently 
incapable of self-support, it should be borne in mind that 
employment of a child prior or subsequent to the delimiting 
age may or may not be a normal situation.  This is dependent 
upon the educational progress of the child, the economic 
situation of the family, indulgent attitude of parents, and 
the like.  In cases where the extent and nature of disability 
raises some doubt as to whether they would render the average 
person incapable of self-support, factors other than 
employment are for consideration.  In such cases there should 
be considered whether the daily activities of the child in 
the home and community are equivalent to the activities of 
employment of any nature within the physical or mental 
capacity of the child which would provide sufficient income 
for reasonable support.  Lack of employment of the child 
either prior to the delimiting age or thereafter should not 
be considered as a major factor in the determination to be 
made, unless it is shown that it was due to physical or 
mental defect and not to mere disinclination to work or 
indulgence of relatives or friends.  38 C.F.R. § 3.356(b)(3).

Finally, the capacity of a child for self-support is not 
determinable upon employment afforded solely upon sympathetic 
or charitable considerations and which involved no actual or 
substantial rendition of services.  38 C.F.R. § 3.356(b)(4).

The VA shall consider all information and lay and medical 
evidence of record in a case before it with respect to 
benefits under laws administered by the VA.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of the 
matter, VA shall give the benefit of the doubt to the 
claimant.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107).

In this case, the preponderance of the evidence is against 
the appellant's claim.  The probative and persuasive evidence 
of record does not establish that the appellant's daughter, 
C.P., became permanently incapable of self-support by reason 
of a mental or physical defect prior to reaching the age of 
18.  

The relevant evidence of record shows that C.P. was born on 
October [redacted] 1965, by "low forceps" delivery, i.e., rotation 
of the left occiput posterior to the left occiput anterior 
then delivery.  See Certificate of Birth and Medical Reports 
from St. Joseph's Hospital.  Thereafter, the record shows 
that although C.P. had difficulty while attending elementary 
school, her teacher maintained that with hard work, she could 
improve.  For example, C.P.'s teacher reported that the child 
needed to work on math and reading over the summer.  See 
Progress Report from Henderson County Schools for Grades 4 
through 6 and attachment.  C.P.'s grades from the public high 
schools in Georgia reflect that overall, during high school, 
she was an average student.  The reports do not indicate that 
C.P. was placed in any special education classes for the 
mentally challenged.  The reports also do not indicate that 
she required special equipment and/or facilities for physical 
disability.  

Medical reports from H.G., M.D., dated from 1997 to 1999 show 
that C.P. currently has a subarachnoid cyst that appears to 
be small as well as mesial temporal sclerosis with secondary 
complex partial seizures that appear to be uncontrolled.  The 
reports also show that she receives treatment for symptoms 
associated with her disability.  Included within the reports 
are a December 1997 statement, wherein the physician stated 
that C.P. has mesial temporal lobe sclerosis due to a 
prenatal injury and secondary complex partial seizures that 
were uncontrolled, and an August 1998 statement, wherein he 
stated that C.P. has been disabled since birth, as forceps 
were used at birth.  However, in a May 1999 statement, the 
physician wrote that as far as the perinatal injury that C.P. 
had "she appears to have developed reasonable intelligence 
and appears not to be mentally retarded."

As previously noted, for claims based on permanent 
incapability of self-support, the focus of the analysis must 
be on the child's condition at the time of his or her 18th 
birthday; it is that condition which determines whether he or 
she is entitled to the status of 'child.'  Dobson v. Brown, 4 
Vet. App. 443, 445 (1993).  In this case, in spite the recent 
medical evidence demonstrating that the C.P. has seizures and 
receives treatment, the credible and probative evidence does 
not establish that she was totally, mentally or functionally, 
impaired prior to the age of 18, October [redacted] 1983.  On the 
contrary, the evidence shows that she completed high school, 
thereby indicating that she was able to function mentally, 
physically, and socially.  The evidence also shows that from 
1981 to 1987, C.P. held various jobs.  She became disabled in 
1987 as a result of a back injury.  Additionally, although 
her physician on prior occasions asserted that she was 
disabled as a result of a perinatal injury, in 1999, he 
clarified that as far as the perinatal injury that C.P. had, 
"she appears to have developed reasonable intelligence and 
appears not to be mentally retarded."  The objective 
evidence of record supports the physician's latter assertion.  
As such, in this case the probative and persuasive evidence 
does not establish that C.P. was permanently incapable of 
self-support by reason of mental or physical defect prior to 
or at the date of attaining the age of 18 years.  Cumby v. 
West, 12 Vet. App. 363 (1999).

The appellant alleges that C.P. had difficulty remembering 
things and at times dropped items.  C.P. also had headaches 
and seizures.  The appellant also alleges that while in 
elementary school, C.P. had speech difficulty and received 
speech therapy.  Her grades were poor too.  Further, C.P. 
only held minimum wage jobs between 1981 and 1987.  At the 
hearing held in March 2000, the appellant testified that 
because forceps were used during delivery, C.P. had strokes, 
which in turn caused scar tissue, cysts, and epilepsy.  She 
reiterated that while in school, C.P. had difficulty learning 
and that she received speech therapy.  The appellant 
acknowledged that C.P. was not enrolled in special education 
classes.  C.P. testified that she did not have friends and 
that she lived with her mother.  She also recalled that kids 
picked on her while in school and that she received Social 
Security disability benefits as a result of a back injury 
incurred in 1987.  

The Board is cognizant of the testimony submitted by the 
appellant and C.P.  The Board is also cognizant of C.P.'s 
difficulties during childhood and her current seizure 
disability.  However, because of the reasoning set forth 
above, the claim must be denied.  Further, even though the 
appellant and C.P. are competent to describe C.P.'s 
observable manifestations during childhood, they are not 
competent to provide medical evidence establishing that C.P. 
was permanently incapable of self-support prior to or at her 
eighteenth birthday.  See generally Ruiz v. Gober, 10 Vet. 
App. 352, 356 (1997); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

At this time, it is also noted that while provisions defining 
a child of the veteran include students over age 18 until age 
23, such provisions are not relevant to the issue on appeal.  

Considering the foregoing, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim.  The evidence fails to establish that C.P. was 
permanently incapable of self-support prior to her eighteenth 
birthday.  Accordingly, the appeal is denied.  38 C.F.R. § 
3.356(a), (b); Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107).



ORDER

The appellant's daughter did not become permanently incapable 
of self-support prior to attaining the age of 18; thus, the 
appeal is denied.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

